Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142697                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DAVID FORYSTEK,                                                                                         Brian K. Zahra,
           Plaintiff,                                                                                                Justices

  v                                                                SC: 142697
                                                                   COA: 293028
                                                                   Genesee CC: 06-083682-CZ
  CLIO AREA SCHOOLS BOARD OF
  EDUCATION and EILEEN KERR,
            Defendants-Appellees,
  and
  LARRY EMMERLING and REBECCA
  FREIFELD,
            Defendants,
  and

  JULIE KEYES and DIANE REED,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           t0516                                                              Clerk